615 So. 2d 222 (1993)
Frank TURKALY, Appellant,
v.
STATE of Florida, Appellee.
No. 92-683.
District Court of Appeal of Florida, Fifth District.
March 5, 1993.
James B. Gibson, Public Defender, George D.E. Burden and S.C. VanVoorhees, Asst. Public Defenders, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Nancy Ryan, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
In the order placing the defendant on probation in case number 91-1190, we strike special condition number fourteen in the order imposing a $100 "State Attorney's Fee". A "State Attorney's Fee" is not "investigative costs incurred by law enforcement agencies" which is authorized by section 939.01(1), Florida Statutes, as a cost of prosecution, but is an award of attorney's fees for which there is no statutory or rule authorization. Smith v. State, 606 So. 2d 501 (Fla. 5th DCA 1992); Smith v. State, 606 So. 2d 427 (Fla. 1st DCA 1992); see also Smith v. State, 614 So. 2d 525, n. 3 (Fla. 5th DCA 1993).
AFFIRMED AS MODIFIED.
W. SHARP and GRIFFIN, JJ. and COWART, Judge, Retired, concur.